DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 20-32, in the reply filed on 04/20/2022 is acknowledged.
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-21, 23-25, 28-29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feichtinger et al (US 2012/0044039).
Regarding claim 20, Feichtinger discloses a multilayer device (Fig. 1) comprising: a main body (Fig. 1, 1) comprising: at least two external electrodes (Fig. 1, 2/2’), at least one first internal electrode (Fig. 1, 3); at least one second internal electrode (Fig. 1, 4), wherein each internal electrode is electrically conductively connected to an external electrode (Fig. 1); a plurality of ceramic layers (Fig. 1, 5/7), wherein the ceramic layers comprise the internal electrodes (Fig. 1); and at least one dielectric layer (Fig. 1, 6), wherein, viewed along a stack direction of the ceramic layers, the dielectric layer being arranged between the internal electrodes (Fig. 1), and wherein the dielectric layer is printed onto at least one sub-region of one of the ceramic layers ([0021]).  
Regarding claim 21, Feichtinger further discloses that the ceramic layers include varistor layers ([0040]).  
Regarding claim 23, Feichtinger further discloses that the dielectric layer is arranged to reduce an overlap area between internal electrodes of opposite polarity (Fig. 1).  
Regarding claim 24, Feichtinger further discloses that, in a direction perpendicular to the stack direction (Fig. 1, left to right vs up and down), the at least one dielectric layer is divided into at least two portions EPC-521-EHPage 3 of 7separate from one another (Fig. 1, 6 on left and right of 8), and wherein the portions are separated from one another by a material of the ceramic layers (Fig. 1, separated by 5/7/and 8).  
Regarding claim 25, Feichtinger further discloses that an opening between the portions has a polygonal cross-section (Fig. 1, rectangular in the stacking cross section).  
Regarding claim 28, Feichtinger further discloses that the dielectric layer is arranged such that the dielectric layer, at least two adjacent ceramic layers and two overlapping internal electrodes form an ESD discharge gap ([0020]).  
Regarding claim 29, Feichtinger further discloses that the multilayer device has a function of a varistor as an ESD protection device ([0022]).  
Regarding claim 32, Feichtinger further discloses that the main body of the multilayer device is terminated in the stack direction by a dielectric carrier material (Fig. 1, 9/9’).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al (US 2012/0044039) in view of Ito et al (US 2006/0232911).
Regarding claim 22, Feichtinger fails to teach the claim limitations. 
Ito teaches that a printed dielectric layer ([0088]) has an extent D along the stack direction, and wherein 2 µm ≤ D ≤ 6 µm ([0075]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ito to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al (US 2012/0044039) in view of Hurwitz et al (US 2015/0042415).
Regarding claim 26, Feichtinger fails to teach the claim limitations. 
Hurwitz teaches that an opening between the portions has a round cross-section (round vias [0009] and [0145]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Hurwitz to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al (US 2012/0044039) in view of Chazono (US 2001/0016256).
Regarding claim 27, Feichtinger fails to teach the claim limitations. 
Chazono teaches that the at least one dielectric layer includes magnesium titanate ([0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Chazono to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al (US 2012/0044039) in view of HAYAKAWA (US 2013/0083439).
Regarding claim 30, Feichtinger fails to teach the claim limitations. 
HAYAKAWA teaches that the multilayer device has a capacitance of ≤ 0.5 pF ([0035]).   
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HAYAKAWA to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al (US 2012/0044039) in view of Block et al (US 2009/0035560) and Ito et al (US 2006/0232911).
Regarding claim 31, Feichtinger fails to teach the claim limitations. 
Block teaches that the multilayer device has a plurality of dielectric layers ([0024]), wherein, viewed along the stack direction, the dielectric layers are arranged one above the other between internal electrodes (when combine with the position of Feichtinger), wherein each dielectric layer is in each case printed onto a sub-region of one of the ceramic layers (when combine with the methods of Feichtinger).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Block to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Ito teaches that a printed dielectric layer ([0088]) has an extent D along the stack direction, and wherein 2 µm ≤ D ≤ 6 µm ([0075]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Ito to the invention of Feichtinger, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
Govind et al (US 2005/0248418) teaches relevant art in [0150].
Koyama et al (US 2009/0021340) teaches relevant art in Fig. 1.
Feichtinger et al (US 2011/0298578) teaches relevant art in Fig. 1-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848